PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zhang et al.
Application No. 16/244,843
Filed: 10 Jan 2019
For: AFFINE MOTION COMPENSATION WITH LOW BANDWIDTH
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On July 21, 2020, a Notice of Appeal was timely filed in response to the final Office action mailed April 24, 2020, which set three (3)-month shortened statutory period for reply. A Pre-Appeal Brief Request for Review was also filed July 21, 2020. On August 24, 2020, a Notice of Panel Decision from Pre-Appeal Brief Review (Notice of Panel Decision) was mailed, stating that prosecution would be reopened. The Notice of Panel Decision stated that the rejection is withdrawn and a new Office action would be mailed, and that no further action is required by applicant at this time. On April 16, 2021, a Notice of Abandonment was mailed, stating that the application was abandoned in view of the Office letter of August 24, 2020, because no reply had been received. 

The application file

The Notice of Abandonment states that the application is abandoned in view of applicants’ failure to timely file a proper response to the Office letter mailed August 24, 2020. The Notice states that no reply was received.
 
Analysis and conclusion

The Notice of Panel Decision mailed August 24, 2020 states that prosecution has been reopened and that a new Office action would be mailed. No action is required by applicant at this time. As such, applicant was not required to file a reply, but rather was instructed to await the mailing of a new Office action. Therefore, there is no abandonment in fact.

The holding of abandonment is withdrawn.  The Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 2486 for appropriate action. 

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET